Appeals having been taken to this Court by the above-named appellant from a judgment of the Supreme Court, New York County (Laura A. Ward, J.), rendered on or about March 3, 2009, and a judgment, same court (Michael Obus, J.), rendered on or about April 29, 2009, said appeals having been argued by counsel for the respective parties, due deliberation having been had thereon, and finding the sentences not excessive, it is unanimously ordered that the judgments so appealed from be and the same are hereby affirmed. Concur—Andrias, J.P., Renwick, Freedman and Gische, JJ.